                    Case 19-11534-CSS                      Doc 268           Filed 08/20/19             Page 1 of 5




                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE

                                                                                )
In re:                                                                          ) Chapter 11
                                                                                )
CHARMING CHARLIE HOLDINGS INC., et al., 1                                       ) Case No. 19-11534 (CSS)
                                                                                )
                                             Debtors.                           ) (Jointly Administered)
                                                                                )

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                ON AUGUST 22, 2019, AT 3:00 P.M. (PREVAILING EASTERN TIME)


CONTINUED MATTERS

1.        Debtors’ Application for Entry of an Order (I) Authorizing Employment and Retention of
          Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date and (II)
          Granting Related Relief [Docket No. 171; Filed 8/1/2019]

                     Response Deadline:                August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                                       at 4:00 p.m. solely for the Office of the U.S. Trustee

                     Responses Received: Informal comments have been received by the Office of the
                                         U.S. Trustee

                     Status:                This matter has been continued until the next omnibus hearing
                                            scheduled for September 12, 2019 at 2:00 p.m.

2.        Debtors’ Motion Seeking Entry of an Order (I) Extending the Deadline by which the
          Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real Property and
          (II) Granting Related Relief [Docket No. 199; Filed 8/8/2019]

                     Response Deadline:                August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                                       at 4:00 p.m. solely for the Office of the United States
                                                       Trustee

                     Responses Received:

                                A.          Limited Objection of Kimco Arbor Lakes, S.C., LLC, Altacosita
                                            1692, LLC and Kimco 290 Houston II, LP to Debtors’ Motion
                                            Seeking Entry of an Order (1) Extending the Deadline by Which

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Charming
     Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming Charlie International LLC (5887); Charming Charlie LLC
     (0263); Charming Charlie Manhattan LLC (7408); Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The
     location of the Debtors’ headquarters is: 6001 Savoy Drive, Ste. 600 Houston, Texas 77036.



PHIL1 8164244v.2
               Case 19-11534-CSS   Doc 268     Filed 08/20/19    Page 2 of 5



                          the Debtors Must Assume or Reject Unexpired Leases of
                          Nonresidential Real Property and (II) Granting Related Relief
                          [Docket No. 258; Filed 8/15/2019]

                     B.   Limited Objection of RPT Realty, L.P., Levin Management
                          Corporation, as Agent for The Shoppes at Flemington LLC and
                          SBV-Investments, LLC to Debtors’ Motion for an Order (I)
                          Extending the Deadline by Which the Debtors Must Assume or
                          Reject Unexpired Leases of Nonresidential Real Property, and (II)
                          Granting Related Relief [Docket No. 259; Filed 8/15/2019]

                     C.   Limited Objection of ARC SWWMPA001, LLC, Brixmor
                          Operating Partnership LP, Brookfield Property REIT Inc.,
                          Centennial Real Estate Company, LLC, Centercal Properties, LLC,
                          Deutsche Asset & Wealth Management, Federal Realty Investment
                          Trust, HPC Stonecreek Investors, LP, KRE Colonie Owner, LLC,
                          Novi Town Center Investors, LLC, PGIM Real Estate, Starwood
                          Retail Partners LLC, The Macerich Company, Trademark Property
                          Company, and Village at Gulfstream Park, LLC to Debtors’
                          Motion Seeking Entry of an Order (I) Extending the Deadline By
                          Which the Debtors Must Assume or Reject Unexpired Leases of
                          Residential Real Property and (II) Granting Related Relief [Docket
                          No. 260; Filed 8/15/2019]

                     D.   Pagosa II, LLC’s Objection & Response to Debtors Motion
                          Seeking Entry of an Order Extending The Deadline By Which the
                          Debtors Must Assume or Reject Unexpired Leases of
                          Nonresidential Real Property [Docket No. 261; Filed 8/15/2019]

                     E.   Joinder of Northwood PL Holdings LLC To Limited Objection of
                          ARC SWWMPA001, LLC, Brixmor Operating Partnership LP,
                          Brookfield Property REIT Inc., Centennial Real Estate Company,
                          LLC, Centercal Properties, LLC, Deutsche Asset & Wealth
                          Management, Federal Realty Investment Trust, HPC Stonecreek
                          Investors, LP, KRE Colonie Owner, LLC, PGIM Real Estate,
                          Starwood Retail Partners LLC, The Macerich Company,
                          Trademark Property Company, Novi Town Center Investors, LLC,
                          and Village at Gulfstream Park, LLC to Debtors Motion Seeking
                          Entry of an Order (I) Extending the Deadline By Which the
                          Debtors Must Assume or Reject Unexpired Leases of
                          Nonresidential Real Property and (II) Granting Related Relief
                          [Docket No. 264; Filed 8/16/2019]

                     F.   Joinder of CBL & Associates Management, Inc. in the Limited
                          Objection of Certain Landlords to Debtors (A) Motion Seeking
                          Entry of an Order (I) Extending the Deadline By Which the
                          Debtors Must Assume or Reject Unexpired Leases of
                          Nonresidential Real Property and (II) Granting Related Relief; and

PHIL1 8164244v.2
               Case 19-11534-CSS           Doc 268     Filed 08/20/19   Page 3 of 5



                                  (B) Motion for Entry of An Order Approving Procedures for the
                                  Sale, Transfer and/or Abandonment of De Minimis Assets [Docket
                                  No. 266; Filed 8/19/2019]

                             G.   Informal comments have been received from the Office of the
                                  United States Trustee

                   Status:        This matter has been continued until the next omnibus hearing
                                  scheduled for September 12, 2019 at 2:00 p.m.

UNCONTESTED MATTERS GOING FORWARD

3.      Debtors’ Application for Entry of an Order Authorizing and Approving the Retention and
        Employment of Paul Hastings LLP as Counsel to the Debtors, Nunc Pro Tunc to the
        Petition Date [Docket No. 170; Filed 8/1/2019]

                   Response Deadline:    August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                         at 4:00 p.m. solely for the Office of the U.S. Trustee

                   Responses Received: Informal comments have been received from the Office of
                                       the United States Trustee

                   Status:        This matter is going forward.

4.      Debtors’ Motion for Entry of an Order Authorizing the Debtors to Retain and
        Compensate Professionals Utilized in the Ordinary Course of Business [Docket No. 172;
        Filed 8/1/2019]

                   Response Deadline:    August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                         at 4:00 p.m. solely for the Office of the U.S. Trustee

                   Responses Received: Informal comments have been received from the Office of
                                       the United States Trustee

                   Status:        This matter is going forward.

5.      Debtors’ Motion for Entry of and Order (I) Establishing Bar Dates for Filing of Proofs of
        Claim and Administrative Claim Requests, (II) Designating Form and Manner for Filing
        Proofs of Claim, (III) Approving Notice of Bar Dates, and (IV) Granting Related Relief
        [Docket No. 201; Filed 8/8/2019]

                   Response Deadline:    August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                         at 4:00 p.m. solely for the Office of the U.S. Trustee

                   Responses Received: Informal comments have been received from the Office of
                                       the United States Trustee

                   Status:        This matter is going forward.

PHIL1 8164244v.2
               Case 19-11534-CSS           Doc 268     Filed 08/20/19    Page 4 of 5




CONTESTED MATTERS

6.      Debtors’ Motion for Entry of an Order Approving Procedures for the Sale, Transfer,
        and/or Abandonment of De Minimis Assets [Docket No. 200; Filed 8/8/2019]

                   Response Deadline:    August 15, 2019 at 4:00 p.m.; extended to August 20, 2019
                                         at 4:00 p.m. solely for the Office of the United States
                                         Trustee

                   Responses Received:

                             A.   Limited Objection of ARC SWWMPA001, LLC, Brixmor
                                  Operating Partnership LP, Brookfield Property REIT Inc.,
                                  Centennial Real Estate Company, LLC, Centercal Properties, LLC,
                                  Deutsche Asset & Wealth Management, Federal Realty Investment
                                  Trust, HPC Stonecreek Investors, LP, KRE Colonie Owner, LLC,
                                  Novi Town Center Investors, LLC, PGIM Real Estate, Starwood
                                  Retail Partners LLC, The Macerich Company, Trademark Property
                                  Company, and Village at Gulfstream Park, LLC to Debtors’
                                  Motion for Entry of an Order Approving Procedures for the Sale,
                                  Transfer, and/or Abandonment Of De Minimis Assets [Docket No.
                                  256; Filed 8/15/2019]

                             B.   Limited Objection by Northwood PL Holdings LLC to Debtors’
                                  Motion for Entry of an Order Approving Procedures for the Sale,
                                  Transfer, and/or Abandonment of De Minimis Assets [Docket No.
                                  257; Filed 8/15/2019]

                             C.   Joinder of Pagaso II, LLC in Limited Objection of Certain
                                  Landlords to Debtors’ Motion for Entry of an Order Approving
                                  Procedures for the Sale, Transfer, and/or Abandonment of De
                                  Minimis Assets [Docket No. 262; Filed 8/15/2019]

                             D.   Joinder of CBL & Associates Management, Inc. in the Limited
                                  Objection of Certain Landlords to Debtors (A) Motion Seeking
                                  Entry of an Order (I) Extending the Deadline By Which the
                                  Debtors Must Assume or Reject Unexpired Leases of
                                  Nonresidential Real Property and (II) Granting Related Relief; and
                                  (B) Motion for Entry of An Order Approving Procedures for the
                                  Sale, Transfer and/or Abandonment of De Minimis Assets [Docket
                                  No. 266; Filed 8/19/2019]

                             E.   Informal comments have been received from the Office of the
                                  United States Trustee

                   Status:        This matter is going forward.


PHIL1 8164244v.2
               Case 19-11534-CSS   Doc 268    Filed 08/20/19   Page 5 of 5




Dated: August 20, 2019              /s/ Domenic E. Pacitti
Wilmington, Delaware                Domenic E. Pacitti (DE Bar No. 3989)
                                    Michael W. Yurkewicz (DE Bar 4165)
                                    Sally E. Veghte (DE Bar 4762)
                                    KLEHR HARRISON HARVEY BRANZBURG LLP
                                    919 N. Market Street, Suite 1000
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 426-1189

                                    - and -

                                    Matthew M. Murphy (admitted pro hac vice)
                                    Nathan S. Gimpel (admitted pro hac vice)
                                    Matthew Smart (admitted pro hac vice)
                                    PAUL HASTINGS LLP
                                    71 South Wacker Drive, Suite 4500
                                    Chicago, Illinois 60606
                                    Telephone: (312) 499-6000

                                    Todd M. Schwartz (admitted pro hac vice)
                                    PAUL HASTINGS LLP
                                    1117 South California Avenue
                                    Palo Alto, California 94304
                                    Telephone: (650) 320-1800

                                    Proposed Co-Counsel to the Debtors and Debtors in
                                    Possession




PHIL1 8164244v.2
